State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: August 6, 2015                    520134
________________________________

In the Matter of the Claim of
   VIRGINIA L. OSTROM,
                    Appellant.
                                            MEMORANDUM AND ORDER
COMMISSIONER OF LABOR,
                    Respondent.
________________________________


Calendar Date:   June 8, 2015

Before:   Peters, P.J., McCarthy, Egan Jr. and Lynch, JJ.

                             __________


     Virginia L. Ostrom, Norwich, appellant pro se.

      Eric T. Schneiderman, Attorney General, New York City
(Linda D. Joseph of counsel), for respondent.

                             __________


      Appeal from a decision of the Unemployment Insurance Appeal
Board, filed March 11, 2014, which ruled that claimant was
disqualified from receiving unemployment insurance benefits
because she voluntarily left her employment without good cause.

     Decision affirmed.    No opinion.

     Peters, P.J., McCarthy, Egan Jr. and Lynch, JJ., concur.
                        -2-                  520134

ORDERED that the decision is affirmed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court